Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

              DETAILED ACTION	

1.	This action is in response to the amendment and argument field on 23 September 2022.
2.	Claims 1-19 have been amended.
3.	Claims 1-20 remain Pending and Rejected. 	
		
            Responses to the Argument

4.	The applicant’s arguments filed on 23 September 2022 are moot in view of new ground of rejection rendered.	

Claim Rejections - 35 USC § 103
	
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C §103 as being unpatentable over Sung Jung (KR Publication No. KR20170101634), hereinafter Jung and in view of Zun-he Wang (CN Publication No. CN206962733), hereinafter Wang.

Regarding claim 1:
Jung does not explicitly suggest, a programmable logic gate configured to control at least one component of the medical imaging system via at least one of closed-loop control or open-loop; however, in a same field of endeavor Wang discloses this limitation (Wang, page 2, paragraph 8).
a microprocessor connected to the programmable logic gate via a first interface; and (Jung, abstract).
a signal line connecting the microprocessor to a contact array arranged externally on the controller (Jung, page 7, paragraph 6-7).
herein the microprocessor is configured to: provide a second interface via the signal line, and control the programmable logic gate in accordance with a command signal received via the second interface (Jung, page 7, paragraph 7-8, page 2, paragraph 5-6).
wherein the signal line is provided at least in part by the programmable logic gate, and (Jung, page 2, paragraph 7-8).
wherein the programmable logic gate is configured to read out the command signal; however, in a same field of endeavor Jung discloses this limitation (Jung, page 8, paragraph 5-6).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the use of medical device controller of Jung with the method of open/closed loop operation disclosed in Wang to control modulation signal voltage stated by Wang at abstract.

Regarding claim 2:
wherein the microprocessor is configured to communicate with a terminal of a user via the second interface however, in a same field of endeavor Jung discloses this limitation (Jung, page 2, paragraph 5-6). 

Regarding claim 3:
wherein the microprocessor includes a direct signal line, the direct signal line not fed via the programmable logic gate, and (Jung, page 3, paragraph 1-2).
wherein the microprocessor is configured to disable the direct signal line in favor of communication via the signal line in at least one operating state of the controller (Jung, page 8, paragraph 1).

Regarding claim 4:
Wherein the microprocessor is configured to run at least one of an operating system or a device driver for at least one of the controlling the programmable logic gate or providing the second interface (Jung, page 6, paragraph 1-3).

Regarding claim 5:
Jung does not explicitly suggest, wherein the microprocessor is configured to influence at least one of the closed-loop control or the open-loop control of the medical imaging system by controlling the programmable logic gate however, in a same field of endeavor Wang discloses this limitation (Wang, page 2, paragraph 8).

Regarding claim 6: 
wherein the signal line includes a transmit line and a receive line (Jung, page 4, lines 7-10).
and wherein the programmable logic gate is connected solely to one of the line or the direct signal (Jung, page 4, paragraph 10).

Regarding claim 7:
wherein the second interface is an Ethernet interface or part of a CAN bus (Jung, page 6, paragraph 7).

Regarding claim 8:
Jung does not explicitly suggest, wherein the programmable logic gate is configured to provide a register, accessible by the microprocessor, containing error information about errors arising in reading out of the command signal; however, in a same field of endeavor Wang discloses this limitation (Wang, page 8, paragraph 1-2).
Same motivation applies herein claim 1.
Regarding claim 9:
wherein the programmable logic gate is configured to execute individual commands contained in the command signal directly (Wang, page 2, paragraph 6).
Regarding claim 10:
wherein the microprocessor is configured to enable or disable direct execution of the individual commands for the programmable logic gate (Wang, page 5, paragraph 8).
Regarding claim 11:
Jung does not explicitly suggest, wherein the command signal includes real-time commands and administration commands differing from the real-time commands, the real-time commands being commands to be followed in real-time for at least one of the closed-loop control or the open-loop control of the medical imaging system, wherein the programmable logic gate is configured to only read out the real time commands (Wang, page 2, paragraph 8).
Same motivation applies herein claim 1.
Regarding claim 14: 
Providing via a microprocessor of the controller, an interface via a signal line connecting the microprocessor to a contact array arranged externally on the controller, the signal line provided at least in part by a programmable logic gate (Jung, page 7, paragraph 6-7).
Receiving, via the microprocessor, a command signal through the interface (Jung, page 7, paragraph 7-8, page 2, paragraph 5-6).
Controlling, via the microprocessor in accordance with the command signal programmable logic gate (Jung, page 2, paragraph 7-8, page 10, paragraph 5).
Reading out, by the programmable logic gate, the command signal (Jung, page 8, paragraph 5-6).
Jung does not explicitly suggest, and controlling, via the programmable logic gate, at least one component of the medical imaging system via at least one of open-loop control or closed-loop control, the signal line being provided at least in part by the programmable logic gate however, in a same field of endeavor Wang discloses this limitation (Wang, page 2, paragraph 8).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the use of medical device controller of Jung with the method of open/closed loop operation disclosed in Wang to control modulation signal voltage stated by Wang at abstract.

Regarding claim 13:
A medical imaging system, comprising: the controller of claim 1 (Jung, page 2, paragraph 5).
Regarding claim 14:
Providing, via a microprocessor of the controller, an interface via a signal line connecting the microprocessor contact array arranged externally on the controller, the signal line provided at least in part by a programmable logic gate (Jung, page 7, paragraph 6-7).
	Receiving, via the microprocessor, a command signal trough interface (Jung, page 8, paragraph 5-6).
	Controlling, via the microprocessor in accordance with the command signal, the programmable logic gate (Jung, page 6, paragraph 1-3).
	Reading out, by the programmable logic gate, the command signal (Jung, page 8, paragraph 5-6).
	Jung does not explicitly suggest, controlling via programmable logic gate, at least one component of the medical imaging system via at least one of open loop control or closed loop control, the signal line being provided at least in part by the programmable logic gate however, in a same field of endeavor Wang discloses this limitation (Wang, page 2, paragraph 8).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the use of medical device controller of Jung with the method of open/closed loop operation disclosed in Wang to control modulation signal voltage stated by Wang at abstract.

Regarding claim 15:
Wherein the microprocessor includes a direct line, direct line not feed by programmable logic gate (Jung, page 3, paragraph 1-2).

Regarding claim 16:
Wherein control the programmable logic gate in accordance with a command signal received via the second interface (Jung, page 7, paragraph 7-8, page 2, paragraph 5-6).
Regarding claim 17:
wherein the programmable logic gate is connected solely to one of the line or the direct signal (Jung, page 4, paragraph 10).

Regarding claim 18:
wherein the programmable logic gate is configured to execute individual commands contained in the command signal directly (Wang, page 2, paragraph 6).

Regarding claim 19:
Jung does not explicitly suggest, wherein the command signal includes real-time commands and administration commands differing from the real-time commands, the real-time commands being commands to be followed in real-time for at least one of the closed-loop control or the open-loop control of the medical imaging system, wherein the programmable logic gate is configured to only read out the real time commands (Wang, page 2, paragraph 8).
Same motivation applies herein claim 4.

Regarding claim 20:
Jung does not explicitly suggest, wherein the medical imaging system is an X-ray system; however, in a same field of endeavor Wang discloses this limitation (Wang, page 8, paragraph 1-2).
Same motivation applies herein claim 14.
 
                           Conclusion	
	
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure (See form “PTO-892 Notice of reference cited).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONJUR RAHIM whose telephone number is (571)270-3890. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Monjur Rahim/
Patent Examiner
United States Patent and Trademark Office
Art Unit: 2436; Phone: 571.270.3890
E-mail: monjur.rahim@uspto.gov
Fax: 571.270.4890